Citation Nr: 1428711	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1975 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss, tinnitus, and a chronic back condition.  
	
The Board notes that the Veteran submitted a claim in August 2011 to "reopen" his claims for service connection for bilateral hearing loss and tinnitus.  However, the Veteran had already initiated an appeal by filing a notice of disagreement in September 2010 with the January 2010 rating decision, which was still pending.  A statement of the case was eventually issued in December 2011.   

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Additionally, the Board notes that the Veteran was represented by the Texas Veterans Commission at the October 2013 hearing and throughout a majority of the appeal, but in September 2013, prior to being notified of certification to the Board, the Veteran submitted a VA Form 21-22, Appointment of Individual as Claimant's Representative, in favor of Disabled American Veterans (DAV).  A power of attorney, executed on either VA Form 21-22, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA.  38 C.F.R. § 14.631(a).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Accordingly, DAV is recognized as the Veteran's representative, as reflected on the title page.  Although DAV did not represent the Veteran at his October 2013 Board hearing, DAV was provided an opportunity to review the Veteran's claims file and submitted an Informal Hearing Presentation (IHP) on the Veteran's behalf in May 2014.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is etiologically related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § § 1131, 1154(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In order to establish service connection the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Service treatment records do not reveal any complaint, diagnosis, or treatment for tinnitus.   Service records show that the Veteran's Military Occupational Specialty was listed a Radioman.  The Veteran has stated that he developed tinnitus in service while repairing machines in a communications complex with extended transmitters and receivers.  While deployed to Japan, he worked in a building which was on the flight line, and then served on a naval air craft carrier, where he was exposed to loud flight noise all day.  The Veteran has also stated that his tinnitus has persisted since service.  The Veteran is capable of providing his history of exposure to excessive noise in service, and the Board accepts his account and finds that his noise exposure is consistent with the types, places and circumstances of his service.

The Board finds that service connection for tinnitus is warranted.  The Veteran is fully competent to report the symptoms he subjectively experiences through his five senses; accordingly, his reports of tinnitus, or ringing in the ears, constitute competent evidence of disability, both during and continually after service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes no basis in the record upon which to question the credibility of the Veteran.

Although a December 2009 VA examiner opined that the Veteran's tinnitus was not caused by noise exposure during service, the Board finds that it lacks probative value because the examiner failed to consider the Veteran's reports of having developed tinnitus in service, and how it has continued since.  Therefore, the preponderance of the competent and credible evidence demonstrates that the Veteran's tinnitus began during service.  Service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, the Board finds that another VA examination is warranted.  The Veteran was afforded a VA examination in December 2009, in which he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner concluded that the Veteran's hearing loss was not caused by or a result of the noise exposure he experienced while in service.  In providing his rationale, the VA examiner failed to address the Veteran's statements of in-service noise exposure and the continuance of hearing loss symptoms post-service. 

In light of the foregoing, the Board finds that the December 2009 VA examination is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore a new examination is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

With regard to the Veteran's claim for service connection for a back disability, a VA examination is also warranted.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the Veteran's essential contention is that he developed a back disability due to an injury in service.  He also contends that his back disability is aggravated by his service-connected bilateral pes planus.  VA treatment records show the Veteran with degenerative changes in the lumbar spine with disc extrusion and bulges, and Grade 2 spondylolisthesis at L5/S1 level secondary to spondylolsis of L5 vertebra.  However, no opinion has been obtained to determine the etiology of the Veteran's back disability.   As such, a VA examination with a medical opinion is warranted.

Additionally, as the record indicates that the Veteran has been receiving regular treatment from the VAMC in Houston for his hearing and back disabilities.  The most recent VA treatment records contained in the claims file date back to September 2011.  Based on the Veteran's ongoing treatment, updated VA treatment records, from September 2011 to present, should be associated with the claims file.

 Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in Houston, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of September 2011 to the present.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed.  

The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability is related to his active military service, to include in-service acoustic trauma. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his back disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed back disability a) is related to the Veteran's service; or was b) caused or aggravated (permanently increased in severity) by the Veteran's service-connected bilateral pes planus.  

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


